Citation Nr: 1030539	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a lumbosacral strain with a herniated disc.  

2.  Entitlement to an initial rating in excess of 30 percent for 
status post aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In June 
2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased initial ratings for his disabilities 
of the cardiovascular system and low back.  Regarding first his 
service-connected lumbosacral strain, he was last afforded VA 
examination in March 2007.  However, at his June 2010 personal 
hearing before the undersigned, he stated his low back disability 
has worsened since that time.  Where the record does not 
adequately reveal the current state of the claimant's disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); see also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, remand of this issue is warranted to 
afford the Veteran a current VA examination of his lumbosacral 
spine disability.  

Next, the Veteran was also afforded a VA examination of his 
cardiovascular disability, status post aortic valve replacement, 
in March 2007.  However, the examination findings do not 
adequately meet the criteria for evaluation of his service-
connected disability under the appropriate rating criteria.  His 
status post aortic valve replacement is currently rated under 
Diagnostic Code 7016, for heart valve replacement.  This Code 
uses, in part, the results of cardiovascular workload testing, 
measured in METs, to determine the appropriate rating.  Such 
findings were not made within the March 2007 VA examination 
report; thus, a new VA examination is required.  Id.  

Finally, before readjudication of the increased rating issue, the 
Board notes that additional relevant medical treatment records 
have been added to the file subsequent to the 2007 statement of 
the case.  Consideration of this additional evidence by the 
agency of original jurisdiction has not been waived.  See 38 
C.F.R. § 20.1304 (2009).  Therefore, these issues must be 
remanded for consideration of all relevant evidence by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records not already 
on file from all VA and private facilities 
identified by the Veteran since such records 
were last requested by VA.  If a response to 
requests for records from any of the private 
sources identified by the appellant is not 
received, he should be so notified and 
informed that he may obtain and submit any 
pertinent private records.  

2.  Schedule the Veteran for a VA orthopedic 
examination for the purpose of evaluating his 
service-connected lumbosacral strain and 
herniated disc of the lumbosacral spine.  The 
claims file must be furnished to the examiner 
for review in connection with the 
examination.  The examination should include 
full range of motion studies (utilizing a 
goniometer), x-rays, and any other tests 
considered necessary by the examiner.  The 
examiner should provide ranges of motion for 
the thoracolumbar spine reflecting forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation.  In 
testing range of motion of the Veteran's 
thoracolumbar spine, the examiner should note 
if the Veteran has any additional limitation 
of motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The examiner 
should also determine the frequency and 
duration of any incapacitating episodes, if 
any, resulting from the Veteran's 
thoracolumbar spine disability.  Any other 
disability, to include any neurological 
disability, resulting from the thoracolumbar 
spine disability also should be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  Schedule the Veteran for a cardiovascular 
examination to determine the severity of his 
service-connected heart valve replacement.  
The claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should describe the current status of the 
Veteran's aortic heart valve replacement, to 
include a description of all functional 
incapacity related to the disability.  All 
required testing, including METs testing 
should be performed, except when medically 
contraindicated, if the left ventricular 
ejection fraction is 50 percent or less, if 
there is chronic congestive heart failure, or 
there has been one episode of congestive 
heart failure within the past year.  See 38 
C.F.R. § 4.100.  If workload testing cannot 
be done, the examiner should so state and 
then provide an estimated METs level.  A full 
and complete rationale for all opinions, 
including the METs level, is required.  The 
examiner should specify what level of 
activity warrants the assignment of the 
estimated METs level.  All opinions must be 
supported by a complete medical rationale.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


